TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00467-CR




Tremoin Dequinn Jackson, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 56820, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant’s brief was originally due December 22, 2005.  The time for filing was
extended to February 6, 2006, on the motion of appellant’s appointed attorney, Mr. Anthony Smith.
The brief has not been received and counsel did not respond to this Court’s notice that the brief is
overdue.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and, if so, whether counsel has abandoned the appeal.  Tex.
R. App. P. 38.8(b)(2).  The court shall make appropriate findings and recommendations.  If
necessary, the court shall appoint substitute counsel who will effectively represent appellant in this
cause.  A record from this hearing, including copies of all findings and orders and a transcription of
the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental
record no later than March 31, 2006.  Rule 38.8(b)(3).
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Filed:   March 3, 2006
Do Not Publish